Exhibit 10.1

 

CONSULTING AGREEMENT

 

This Consulting Agreement, dated effective January 1, 2020 (this “Agreement”),
is made and entered into by and among American First Multifamily Investors, L.P.
(the “Partnership”) and Craig S. Allen (the “Consultant”).

 

ARTICLE 1
SCOPE OF WORK

 

1.1       Services. The Partnership has engaged Consultant to provide
transitional consulting services in connection with the Partnership’s strategic
initiatives, its regulatory reporting requirements, its multifamily investment
transactions or any other Partnership related activity.

 

1.2       Time and Availability. Consultant will devote up to 40 hours per month
in performing the transitional consulting services for the Partnership as stated
herein. Consultant shall have discretion in selecting the dates and times it
performs such transitional consulting services throughout the month giving due
regard to the needs of the Partnership’s business. If the Partnership deems it
necessary for the Consultant to provide more than 40 hours of transitional
consulting services in any month, Consultant is not obligated to undertake such
work; however, if such work is performed by Consultant, the Partnership agrees
to pay Consultant at a rate of $625.00 per hour.

 

1.3       Standard of Conduct. In rendering transitional consulting services
under this Agreement, Consultant shall not use time, materials, or equipment of
the Partnership without the prior written consent of the Chief Executive Officer
(“CEO”) of the Partnership. In no event shall Consultant take any action or
accept any assistance or engage in any activity that would result in any entity,
or organization acquiring any rights of any nature in the results of work
performed by or for the Partnership.

 

1.4       Outside Services. Consultant shall not use the service of any other
person, entity, or organization in the performance of Consultant’s duties
without the prior written consent of the CEO of the Partnership. Should the
Partnership consent to the use by Consultant of the services of any other
person, entity, or organization, no information regarding the services to be
performed under this Agreement shall be disclosed to that person, entity, or
organization until such person, entity, or organization has executed an
agreement to protect the confidentiality of the Partnership’s Confidential
Information (as defined in Article 5.2) and the Partnership’s absolute and
complete ownership of all right, title, and interest in the work performed under
this Agreement.

 

1.5       Reports. Periodically, it may be necessary for the Consultant to
provide the Partnership with written reports of his observations and conclusions
regarding the transitional consulting services. Upon the termination of this
Agreement, Consultant shall, upon the request of the CEO of the Partnership,
prepare a final report of Consultant’s activities.

 

--------------------------------------------------------------------------------

ARTICLE 2
INDEPENDENT CONTRACTOR

 

2.1       Independent Contractor. Consultant is an independent contractor and is
not an employee or a partner of, or in any other service relationship with, the
Partnership. The manner in which Consultant’s services are rendered shall be
within Consultant’s sole control and discretion. Consultant is not authorized to
speak for, represent, or obligate the Partnership in any manner without the
prior express written authorization from the CEO of the Partnership.

 

2.2       Taxes. Consultant shall be responsible for all taxes arising from
compensation and other amounts paid under this Agreement and shall be
responsible for all payroll taxes and fringe benefits of Consultant’s employees.
Neither federal, state, nor local income tax, nor payroll tax of any kind, will
be withheld or paid by the Partnership on behalf of Consultant or his employees.
Consultant is responsible to pay, according to law, Consultant’s taxes.

 

2.3       Benefits. Consultant and Consultant’s employees will not be eligible
for, and shall not participate in, any employee health, welfare, or other fringe
benefit plan of the Partnership. No workers' compensation insurance shall be
obtained by Partnership covering Consultant or Consultant’s employees.

 

ARTICLE 3
COMPENSATION FOR CONSULTING SERVICES

 

3.1       Compensation. The Partnership shall pay to Consultant $25,000 per
month for services rendered to the Partnership under this Agreement. The monthly
compensation shall be paid on, or before, the first calendar day of the month
preceding the month the services are to be provided. The monthly compensation
shall be paid regardless of the number of consulting hours provided by
Consultant in a particular month. In addition, within ten days of the
Partnership filing its 2019 Form 10-K with the Securities and Exchange
Commission, the Partnership will make a payment to the Consultant in the amount
of $20,000 and, within ten days of the Partnership delivering the 2019 Schedule
K-1’s to its unitholders, the Partnership will also make a payment to the
Consultant in the amount of $20,000.

 

3.2       Reimbursement. The Partnership agrees to reimburse Consultant for all
actual reasonable and necessary expenditures, which are directly related to the
consulting services performed. These expenditures include, but are not limited
to, travel (i.e., airfare, hotel, temporary housing, meals, parking, taxis,
Ubers, rental cars/gas, mileage, etc.) and postal expenditures. Expenses
incurred by Consultant will be reimbursed by the Partnership within 15 days of
Consultant’s proper written request for reimbursement.

 

ARTICLE 4
TERM AND TERMINATION

 

4.1       Term. This Agreement shall be effective as of January 1, 2020 and
shall continue in full force and effect until April 30, 2020. The Partnership
and Consultant may negotiate to extend the term of this Agreement and the terms
and conditions under which the relationship shall continue.

--------------------------------------------------------------------------------

 

4.2       Termination. The Partnership may terminate this Agreement for “Cause,”
after giving Consultant written notice of the reason. Cause means: (1)
Consultant has breached the provisions of Article 5 or 7 of this Agreement in
any respect, or materially breached any other provision of this Agreement and
the breach continues for 30 days following receipt of a notice from the
Partnership; (2) Consultant has committed fraud, misappropriation, or
embezzlement in connection with the Partnership’ s business; (3) Consultant has
been convicted of a felony; or (4) Consultant’s use of narcotics, liquor, or
illicit drugs has a detrimental effect on the performance of his employment
responsibilities, as determined by the Partnership.  In addition, either the
Partnership or the Consultant may terminate the Agreement at any time by
providing a ten (10) day written notice to the Consultant or CEO of the
Partnership.

 

4.3       Responsibility upon Termination. Any equipment provided by the
Partnership to the Consultant in connection with or furtherance of Consultant’s
services under this Agreement, including, but not limited to, computers,
laptops, and personal management tools, shall, immediately upon the termination
of this Agreement, be returned to the Partnership.

 

4.4       Survival. The provisions of Articles 5, 6, 7, and 8 of this Agreement
shall survive the termination of this Agreement and remain in full force and
effect thereafter.

 

ARTICLE 5
CONFIDENTIAL INFORMATION

 

5.1       Obligation of Confidentiality. In performing consulting services under
this Agreement, Consultant may be exposed to and will be required to use certain
“Confidential Information” (as hereinafter defined) of the Partnership.
Consultant agrees he will not and Consultant’s employees, agents, or
representatives will not use, directly or indirectly, such Confidential
Information for the benefit of any person, entity, or organization other than
the Partnership, or disclose such Confidential Information without the written
authorization of the Chief Executive Officer of the Partnership, either during
or after the term of this Agreement, for as long as such information retains the
characteristics of Confidential Information.

 

5.2       Definition. “Confidential Information” means information not generally
known and proprietary to the Partnership or to a third party for whom the
Partnership is performing work, including, without limitation, information
concerning any trade secrets, confidential processes, plans, devices or
material, proprietary software, analysis, techniques whether directly or
indirectly useful in any aspect of the business of the Partnership, any vendor
names, customer and supplier lists, databases, management systems and sales and
marketing plans of the Partnership or any other confidential information or
proprietary aspects of the business of the Partnership. All information which
Consultant acquires or becomes acquainted with during the period of this
Agreement, whether developed by Consultant or by others, which Consultant has a
reasonable basis to believe to be Confidential Information, or which is treated
by the Partnership as being Confidential Information, shall be presumed to be
Confidential Information.

 

5.3       Property of the Partnership. Consultant agrees that all plans,
manuals, and specific materials developed by the Consultant on behalf of the
Partnership in connection with services

--------------------------------------------------------------------------------

rendered under this Agreement, are and shall remain the exclusive property of
the Partnership. Promptly upon the expiration or termination of this Agreement,
or upon the request of the Partnership, Consultant shall return to the
Partnership all documents and tangible items, including samples, provided to
Consultant or created by Consultant for use in connection with services to be
rendered hereunder, including, without limitation, all Confidential Information,
together with all copies and abstracts thereof.

 

ARTICLE 6
RIGHTS AND DATA

 

All financial models, methods, documents, and tangible items prepared for and
submitted to the Partnership by Consultant in connection with the transitional
consulting services rendered under this Agreement shall belong exclusively to
the Partnership and shall be deemed to be works made for hire (the “Deliverable
Items”). To the extent that any of the Deliverable Items may not, by operation
of law, be works made for hire, Consultant hereby assigns to the Partnership the
ownership the Deliverable Items, and the Partnership shall have the right to
obtain and hold in its own name the Deliverable Items. Consultant agrees to give
the Partnership or its designees all assistance reasonably required to perfect
such rights.

 

ARTICLE 7
CONFLICT OF INTEREST AND NON-SOLICITATION

 

7.1       Conflict of Interest. Consultant covenants and agrees not to consult
or provide any services in any manner or capacity to a direct competitor of the
Partnership during the Term of this Agreement unless express written
authorization to do so is given by the CEO of the Partnership. A direct
competitor of the Partnership for purposes of this Agreement is defined as any
individual, partnership, corporation, and/or other business entity that engages
in the business of affordable multifamily residential properties.

 

7.2       Non-Solicitation. Consultant covenants and agrees that during the Term
of this Agreement, Consultant will not, directly or indirectly, through an
existing corporation, unincorporated business, affiliated party, successor
employer, or otherwise, solicit, hire for employment or work with, on a
part-time, consulting, advising, or any other basis, other than on behalf of the
Partnership any employee or independent contractor employed by the Partnership
while Consultant is performing services for the Partnership.

 

ARTICLE 8
RIGHT TO INJUNCTIVE RELIEF

 

Consultant acknowledges that the terms of Articles 5, 6, and 7 of this Agreement
are reasonably necessary to protect the legitimate interests of the Partnership,
are reasonable in scope and duration, and are not unduly restrictive. Consultant
further acknowledges that a breach of any of the terms of Articles 5, 6, or 7 of
this Agreement will render irreparable harm to the Partnership, and that a
remedy at law for breach of the Agreement is inadequate, and that the
Partnership shall therefore be entitled to seek any and all equitable relief,
including, but not limited to, injunctive relief, and to any other remedy that
may be available under any applicable law or agreement

--------------------------------------------------------------------------------

between the parties. Consultant acknowledges that an award of damages does not
preclude a court from ordering injunctive relief. Both damages and injunctive
relief shall be proper modes of relief and are not to be considered as
alternative remedies.

 

ARTICLE 9
GENERAL PROVISIONS

 

9.1       Construction of Terms. If any provision of this Agreement is held
unenforceable by a court of competent jurisdiction, that provision shall be
severed and shall not affect the validity or enforceability of the remaining
provisions.

 

9.2       Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws (and not the laws of conflicts) of the State
of Nebraska.

 

9.3       Complete Agreement. This Agreement constitutes the complete agreement
and sets forth the entire understanding and agreement of the parties as to the
subject matter of this Agreement and supersedes all prior discussions and
understandings in respect to the subject of this Agreement, whether written or
oral.

 

9.4       Dispute Resolution. If there is any dispute or controversy between the
parties arising out of or relating to this Agreement, the parties agree that
such dispute or controversy will be arbitrated in accordance with proceedings
under American Arbitration Association rules, and such arbitration will be the
exclusive dispute resolution method under this Agreement. The decision and award
determined by such arbitration will be final and binding upon both parties. All
costs and expenses, including reasonable attorney’s fees and expert’s fees, of
all parties incurred in any dispute that is determined and/or settled by
arbitration pursuant to this Agreement will be borne by the party determined to
be liable in respect of such dispute; provided, however, that if complete
liability is not assessed against only one party, the parties will share the
total costs in proportion to their respective amounts of liability so
determined. Except where clearly prevented by the area in dispute, both parties
agree to continue performing their respective obligations under this Agreement
until the dispute is resolved.

 

9.5       Modification. No modification, termination, or attempted waiver of
this Agreement, or any provision thereof, shall be valid unless in writing
signed by the party against whom the same is sought to be enforced.

 

9.6       Waiver of Breach. The waiver by a party of a breach of any provision
of this Agreement by the other party shall not operate or be construed as a
waiver of any other or subsequent breach by the party in breach.

 

9.7       Successors and Assigns. This Agreement may not be assigned by either
party without the prior written consent of the other party; provided, however,
that the Agreement shall be assignable by the Partnership without Consultant’s
consent in the event the Partnership is acquired by or merged into another
business entity. The benefits and obligations of this Agreement shall be binding
upon and inure to the parties hereto, their successors and assigns.

 

--------------------------------------------------------------------------------

9.8       No Conflict. Consultant warrants that he has not previously assumed
any obligations inconsistent with those undertaken by Consultant under this
Agreement.

 

IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.

 

Signed:  _/s/ Chad L. Daffer___________Signed:  __/s/ Craig S. Allen____________


 

Chad L. Daffer       Craig S. Allen

Chief Executive Officer        Consultant

America First Multifamily Investors, L.P.Dated:  December 2, 2019

Dated:  December 2, 2019




 